IN THE
                         TENTH COURT OF APPEALS

                                No. 10-18-00331-CR
                                No. 10-18-00332-CR

LARRY RAMON LOPEZ,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                         From the 13th District Court
                           Navarro County, Texas
                 Trial Court Nos. D38134-CR and D38192-CR


                          MEMORANDUM OPINION

      In these two cases, Larry Ramon Lopez made an open guilty plea to the offense of

bail jumping and to two counts of the offense of failure to comply with sex-offender

registration requirements.   The trial court subsequently found Lopez guilty of the

offenses and, after a punishment hearing, assessed Lopez’s punishment, enhanced by

prior felony convictions, at sixty-one years’ imprisonment for each offense, with the

sentences to be served concurrently. We affirm the trial court’s judgments as modified.
        In each of these appeals, Lopez’s appointed counsel filed a motion to withdraw

and an Anders brief in support of the motion asserting that she has diligently reviewed

the appellate record and that, in her opinion, the appeal is frivolous. See Anders v.

California, 386 U.S. 738 (1967). Counsel’s brief evidences a professional evaluation of the

record for error and compliance with the other duties of appointed counsel. We conclude

that counsel has performed the duties required of appointed counsel. See id. at 744; High

v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. 1978); see also Kelly v. State, 436 S.W.3d 313,

319-20 (Tex. Crim. App. 2014); In re Schulman, 252 S.W.3d 403, 407 (Tex. Crim. App. 2008).

        In reviewing an Anders appeal, we must, “after a full examination of all the

proceedings, ... decide whether the case is wholly frivolous.” Anders, 386 U.S. at 744; see

Penson v. Ohio, 488 U.S. 75, 80 (1988); accord Stafford v. State, 813 S.W.2d 503, 509-11 (Tex.

Crim. App. 1991). An appeal is “wholly frivolous” or “without merit” when it “lacks any

basis in law or fact.” McCoy v. Court of Appeals, 486 U.S. 429, 439 n.10 (1988). After a

review of the entire record in these appeals, we have determined the appeals to be wholly

frivolous. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).

        Although we have found nothing that would arguably support the appeals, we

conclude that the judgments require modification. In Anders cases, appellate courts have

the authority to reform judgments and affirm as modified in cases where there is

nonreversible error. Ferguson v. State, 435 S.W.3d 291, 293-94 (Tex. App.—Waco 2014, pet.

struck).

        Here, counsel points out that the judgments indicate that Lopez pleaded true to

the enhancement paragraphs when, in fact, he did not. The record shows that the trial

Lopez v. State                                                                          Page 2
court never gave Lopez the opportunity to plead to the enhancement allegations.

Counsel suggests that we therefore reform the judgments to indicate that Lopez pleaded

not true to the enhancements. We, however, modify the trial court’s judgments to delete

that Lopez made any plea to the enhancement paragraphs.1

        The trial court’s judgments are each affirmed as modified. Counsel’s motion to

withdraw from representation of Lopez in each appeal is granted.




                                                          MATT JOHNSON
                                                          Justice

Before Chief Justice Gray,
       Justice Neill, and
       Justice Johnson
Affirmed as modified
Opinion delivered and filed January 27, 2021
Do not publish
[CRPM]




1 Lopez did not specifically object to the trial court’s failure to give him the opportunity to plead to the
enhancement allegations. Lopez therefore forfeited any complaint on appeal regarding the matter. See
TEX. R. APP. P. 33.1(a); see also Jurado v. State, No. 08-17-00010-CR, 2019 WL 1922757, at *11 (Tex. App.—El
Paso Apr. 30, 2019, pet. ref’d) (not designated for publication) (holding appellant waived his complaint on
appeal because he did not object to trial court’s failure to read enhancement allegation or to take his plea
to enhancement). The record further establishes that the State presented sufficient evidence to support the
trial court’s “true” findings on the enhancement paragraphs.

Lopez v. State                                                                                       Page 3